                     IN THE UNITED STATES DISTRICT COURT                         FILED: 3/3/21
                      FOR THE EASTERN DISTRICT OF TEXAS                      U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT COURT
                                  BEAUMONT DIVISION
                                                                           DAVID A. O'TOOLE, CLERK
UNITED STATES OF AMERICA §
                                               §
v. § NO. l:20-CR-79(8)
                             § JUDGE MARICA CRONE
DOMINIC DEVONTE LIMBRICK (8) §

                                     FACTUAL BASIS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, the United States of America, by and through the undersigned

Assistant United States Attorney in and for the Eastern District of Texas, joined by

Dominic Devonte Limbrick, defendant herein, and his counsel of record, Geraldo

Montalvo, presents this factual basis and stipulation in support of the defendant's plea of

guilty to count one of the Information filed herein, and, in support thereof, would show

the following:

1. That Dominic Devonte Limbrick, defendant herein, hereby stipulates and agrees

       to the truth of all matters set forth in this factual basis and stipulation, and agrees

       that such admission may be used by the Court in support of her plea of guilty to

       count one of Information, alleging a violation of 18 U.S.C. § 4, misprision of a

       felony, to wit; possession with intent to distribute a mixture and substance

       containing methamphetamine, a Schedule II controlled substance.

2. That the defendant, Dominic Devonte Limbrick, who is pleading guilty to such

       Information, is one and the same person charged in the Information.
3.      That the events described in the Information occurred in the Eastern District of

        Texas and elsewhere.

4. That on or about the dates described in the Information, the defendant, who had

        knowledge of the actual commission, to wit; possession with the intent to

        distribute a mixture and substance containing a detectable amount of

        methamphetamine, concealed and did not as soon as possible make known the

        same to law enforcement, as charged.

5. That had this matter proceeded to trial, the govermnent, through the testimony of

        witnesses, including expert witnesses, and through admissible exhibits, would

        have proven, beyond a reasonable doubt, each and every essential element of the

        offense alleged in the Information; specifically, the goverm ent would have

        proven the following stipulated facts:

                On November 20, 2018, members of the Drug Enforcement Administration

        (DEA) and the Jasper Police Department conducted a controlled by of

        methamphetamine from Johnathan Limrick, in Jasper Texas, which is in the

        Eastern District of Texas. The of icers conducting the operation utilized a

        Confidential Source (CS) to arrange the purchase of methamphetamine from

        Johnathan Limbrick. Johnathan Limbrick told the CS to drive to an address

        withing the Jasper city Limits, which is in the Eastern District of Texas. At that

        address officers observed a black ford passenger car belonging to Dominic

        Limbrick, the son of Johnathan Limbrick arrive at the location. The CS was

        provided a white plastic bag containing a white crystal substance by Johnathan

Factual Basis - Page 2
        Limbrick, and CS paid Johnathan Limbrick $160 in United States Currency.

        During the drug transaction Johnathan Limbrick introduced Dominic Limbrick as

        his son. The CS then met with officers and provided them the substance obtained

        from Jonathan Limbrick that appeared to be methamphetamine, which tested

        positive with a Nark II test kit for methamphetamine in the amount of 7.2 grams

        with packaging.

                The-parties-agree-that emmie-Limtmk kwvas~in olvcd with-the- essessioa


  ' with-thc intcnt4e-distribute-5- mi a Lad]lbdiirejar-SubstajnG& eont imag-a detectable.

   t amount-ef metham hetamine.


                         Accordingly, Dominic Limbrick had actual knowledge of

         Johnathan Limbrick s criminal activity, to wit: possessing with intent to

         distribute a mixture or substance containing a detectable amount of

         methamphetamine, a Schedule II controlled substance and did not alert an

         appropriate authority as soon as possible, and took an affirmative act to

         conceal the crimes in that he provided his vehicle to Johnathan Limbrick,

         rode with Johnathan to the drug transaction, and never alerted authorities.

               DEFENDANT'S SIGNATURE AND ACKNOWLEDGMENT

6. I have read this factual basis and stipulation and the Information or have had them

        read to me and have discussed them with my attorney. I fully understand the

        contents of this factual basis and stipulation and agree without reservation that it



Factual Basis - Page 3
         accurately describes the events and my acts.

Dated:
                                            Dominic Limbrick
                                            Defendant




           DEFENSE COUNSEL'S SIGNATURE AND ACKNOWLEDGMENT

7. I have read this factual basis and stipulation and the Information and have

         reviewed them with my client, Dominic Limbrick. Based upon my discussions

         with the defendant, I am satisfied that the defendant understands the factual basis

         and stipulation as well as the Information, and is knowingly and voluntarily




Dated:




                                            Respectfully submitted,

                                            NICHOLAS J. GANJEI
                                            ACTING UNITED STATES ATTORNEY



                                            RUSSELL JAMES
                                            ASSISTANT UNITED STATES ATTORNEY




Factual Basis - Page 4
